Title: Henry Lee to James Madison, 30 May 1829
From: Lee, Henry
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Washington
                                
                                30th. May 1829
                            
                        
                         
                        To ensure your well-pleased extension of the usual kindness of your hospitality to Mr. Alfred Langdon Elwyn
                            (the bearer of this note) I have only to mention that he is the grandson of the great patriot of New Hampshire, with whose
                            public & private virtues you <...> doubtly familiar. Returned from a long and studious residence in England
                            & France, he is desirous of seeing our university, and of forming an acquaintance with those of our citizens who
                            have been regarded as the ornaments of our country.You will I hope therefore excuse the liberty I take in facilitating
                            his access to your self. With sincere respect I remain, Sir, yr most obt. and most humble Srt.
                        
                        
                            
                                H. Lee
                            
                        
                    